Citation Nr: 0701449	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-13 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of legal entitlement to VA death benefits.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant alleges that her deceased husband had 
recognized service with the U.S. Armed Forces of the Far East 
(USAFFE) during World War II.  He died in December 1960.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decisional letter of the 
Manila RO.

In October 2004, the RO addressed appellant's claim to reopen 
on a de novo basis (finding that her deceased husband did not 
have any recognized U.S. military service).  A February 2005 
statement of the case (SOC) and April 2005 supplemental SOC 
denied reopening of the claim, finding that no new and 
material evidence had been submitted.  The question of 
whether new and material evidence has been received to reopen 
a claim must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and to adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  See also D'Amico v. 
West, 209 F.3d 1322 (Fed. Cir. 2000) (finding that the new 
and material evidence analysis applied to the reopening of a 
claim that was originally disallowed because the claimant's 
veteran status was not established).


FINDINGS OF FACT

1. An unappealed rating decision in July 1998 denied the 
appellant legal entitlement to VA death benefits because her 
deceased spouse did not have recognized U.S. military 
service.

2. Evidence received since the July 1998 rating decision 
includes evidence not of record at the time of that decision 
that provides new information requiring a request for 
recertification of service and raises a reasonable 
possibility of substantiating the claim.  

3. The service department has recertified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
to establish legal entitlement to VA death benefits may be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2006).

2. As the appellant's husband did not have recognized 
service, he was not a veteran, and the threshold legal 
requirement for establishing entitlement to VA death benefits 
is not met.  38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim to reopen.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that the appellant was not given 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen her claim to 
establish legal entitlement for VA death benefits as is 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006); 
however, the Board finds that, inasmuch as the determination 
below reopens the claim, any error in notice content or 
timing on that aspect of the appeal is harmless.  

Regarding the underlying claim, the VCAA does not apply.  The 
only issue before the Board is whether the appellant's 
deceased spouse had qualifying service to establish veteran 
status; if not, she is not a proper claimant for VA benefits.  
The record includes service department certification of 
nonservice.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

Nonetheless, the RO sent the appellant a letter in September 
2004 notifying her that they were in the process of verifying 
her husband's service and advising her of what documents she 
should submit to assist in the matter.  A September 2004 
joint affidavit from F. C. and R. P. (certifying the 
appellant was married to the deceased) indicates a different 
spelling (with an "e", rather than an "i") for the 
appellant's spouse's last name.  However, the appellant has 
never alleged that her husband served under a different name 
and service related records submitted by the appellant 
indicate he served under the spelling of the name that was 
used to certify nonservice.  Hence, a recertification of 
service based on the joint affidavit's spelling of the 
appellant's husband's last name is not indicated.  

B.	Factual Background, Legal Criteria, and Analysis

A decisional letter in July 1998 denied the appellant's claim 
seeking legal entitlement to VA death benefits finding that 
her deceased spouse did not have qualifying service.  The 
appellant did not appeal this decision, and it became final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1310, 1541. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerrilla service 
(under a commissioned U. S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerrilla service and unrecognized guerrilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerrilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See also Duro v. Derwinski, 2 Vet. App. 530 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time, and character 
of service; and, (3) in the opinion of the VA, the document 
is genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).  

Evidence of record in July 1998 included the appellant's 
spouse's death certificate, listing his date of death as 
being in December 1960.  An Affidavit for Philippine Army 
Personnel states that he was a civilian who joined guerrilla 
forces and was a member of the 2nd Repl. Bn.

In February 1998, the RO requested certification of the 
appellant's spouse's service using the above information and 
service dates (provided by the appellant) of April 1942 to 
June 1945.  In July 1998, the National Personnel Records 
Center (NPRC) certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

Evidence received since the July 1998 decisional letter 
includes an August 2003 certification from the Armed Forces 
of the Philippines Office of the Adjutant General (Philippine 
AG's Office) that the appellant's husband served with the 
USAFFE in the "L.G.F. USPIF" organization from August 1942 
to August 1945.  

Reopening of the Claim

Because the appellant's claim was previously denied based on 
a finding that her husband did not have recognized service in 
the U.S. Armed Forces, for evidence to be new and material, 
it would have to either show that he did have recognized 
active service or that a new request for verification of 
service was necessary.  

The certification from the Philippine AG's Office constitutes 
new evidence because it provides different information, i.e., 
that the appellant's spouse served in a different 
organization and for a different period of time, than what 
was used by the NPRC in July 1998 to certify nonservice.  
Hence, it gives new information upon which a service 
department search could be conducted and raises a reasonable 
possibility of substantiating the appellant's claim to 
establish basic eligibility.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).

Accordingly, this document is new and material evidence and 
the claim seeking to establish veteran status of the 
appellant's husband and legal entitlement to VA death 
benefits must be reopened.

De Novo Review - Legal Entitlement to VA Death Benefits

The Philippine AG's Office's certification does not meet the 
first requirement of 38 C.F.R. § 3.203(a) as it was not 
issued by a U.S. service department.  The appellant has not 
submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department re-certification of whether the 
appellant's husband served in the U.S. Armed Forces in the 
Philippines based on the new information provided in the 
Philippine AG's Office's certification.  In October 2004, the 
NPRC used this information to recertify that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro v.  Derwinski, 2 Vet. App. 530 (1992).  The 
appellant has provided no further evidence that would warrant 
another request for recertification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  

Accordingly, the Board finds that the appellant's deceased 
spouse did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

The appeal to reopen a claim of legal entitlement to VA death 
benefits is granted; however, legal entitlement to VA death 
benefits is denied on de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


